NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 17 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KEVIN SCOTT BJORNSON,                           No. 20-36130

                Plaintiff-Appellant,            D.C. No. 3:20-cv-05449-RJB

 v.
                                                MEMORANDUM*
USAA CREDIT CARD,

                Defendant-Appellee,

and

EQUIFAX INC.; et al.,

                Defendants.

                   Appeal from the United States District Court
                     for the Western District of Washington
                    Robert J. Bryan, District Judge, Presiding

                          Submitted November 8, 2021**

Before:      CANBY, TASHIMA, and MILLER, Circuit Judges.

      Kevin Scott Bjornson appeals pro se from the district court’s judgment



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissing his action alleging claims under 15 U.S.C. § 1681s-2(b) of the Fair

Credit Reporting Act (“FCRA”) and other federal statutes. We have jurisdiction

under 28 U.S.C. § 1291. We review for abuse of discretion the denial of leave to

amend and de novo the question of futility of amendment. Albino v. Baca, 747

F.3d 1162, 1168 (9th Cir. 2014). We affirm in part, reverse in part, and remand.

      In his opening brief, Bjornson fails to address the grounds for dismissal of

his claims aside from his FCRA claim and has therefore waived his challenge to

the district court’s judgment with respect to those claims. See Indep. Towers of

Wash. v. Washington, 350 F.3d 925, 929 (9th Cir. 2003) (“[W]e will not consider

any claims that were not actually argued in appellant’s opening brief.”); Acosta

Huerta v. Estelle, 7 F.3d 139, 144 (9th Cir. 1993) (issues not supported by

argument on a pro se appellant’s opening brief are waived).

      The district court denied Bjornson leave to amend. However, with respect to

Bjornson’s FCRA claim, Bjornson appears to have cured the defects the district

court found in his previous complaint and stated the elements of a FCRA claim.

See 15 U.S.C. § 1681s-2(b)(1) (stating entities that furnish “information to

consumer reporting agencies” have an obligation to investigate when informed by

a consumer reporting agency of credit disputes); Akhtar v. Mesa, 698 F.3d 1202,

1212 (9th Cir. 2012) (“[W]e have an obligation where the petitioner is pro se,

particularly in civil rights cases, to construe the pleadings liberally and to afford


                                           2                                     20-36130
the petitioner the benefit of any doubt.”). Moreover, the district court did not

examine whether the proposed amendment implicated an undue delay, bad faith on

Bjornson’s part, or prejudice to defendants. See Leadsinger, Inc. v. BMG Music

Publ’g, 512 F.3d 522, 532 (9th Cir. 2008) (establishing factors to consider in

denial of leave to amend). We reverse the district court’s denial of Bjornson’s

motion to amend his complaint with respect to his FCRA claim. On remand, the

district court will file Bjornson’s proposed amended complaint and proceed on the

FCRA claim only.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      The parties will bear their own costs on appeal.

      AFFIRMED in part, REVERSED in part, and REMANDED.




                                          3                                       20-36130